DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed October 7, 2022 are received and entered.
2.	Claims 1, 4, 7 – 9, 11 – 12, and 15 are amended.  Claims 6 and 10 are cancelled.  Claims 1 – 5, 7 – 9, and 11 – 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On pages 7 – 8 of the Response, Applicant argues that the newly added subject matter is not disclosed by O’Keefe.  This is the only argument provided by Applicant.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  As will be set forth below, the combination of Emigh and O’Keefe teaches the newly added subject matter of claims 1 and 15.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 5, 7 – 9, and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh et al. (U.S. Pub. 2018/0191517) in view of O’Keeffe (U.S Pub. 2017/0017324).
Regarding claim 1, Emigh teaches: a control device (FIG. 1; paragraph [0017]; home device controller 100) comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board), the control module being operable to control a plurality of devices (FIG. 1; paragraphs [0039] – [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off and adjust level settings for devices.  Specifically, home device controller 100 may control a plurality of devices at the same time.  For example, a touch input gesture applied to home device controller 100 may control the on/off or dimming level of lights 110 and 115) configurable to present a plurality of scenes, wherein each scene in the plurality of scenes is associated with respective operational settings for the plurality of devices and a particular touch gesture detectable by the sensor layer (FIG. 1; paragraphs [0039] – [0040]; Table 1; as set forth above, home device controller 100 interprets touch gesture inputs to control the on/off state or dimming level of lights 110 and 115.  A first scene may be activated in response to a tap gesture [first particular touch gesture] detected by the “sensor layer” that causes lights 110 and 115 to be turned on [first operational setting].  Logically, toggling lights to an on state would result in lights emitting a maximum amount of light.  A second scene may be activated in response to a flick up gesture [second particular touch gesture] detected by the “sensor layer” that causes lights 110 and 115 to be turned on or adjusted to a preset dimming level [second operational setting] which is less than a maximum emission level.  A third scene may be activated in response to be another tap gesture [third particular touch gesture] detected by the “sensor layer” that causes lights 110 and 115 to be turned off [third operational setting].  Accordingly, each “scene” corresponds to a particular touch gesture and an operational setting of lights 110 and 115);
an exterior panel that overlays the sensor layer (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102 is a forward-facing layer of home device controller 100.  The touch sensors on the “sensor layer” are disposed behind control panel 101 and touch control groove 102);
wherein the control module is configured to:
detect a touch gesture performed on the exterior panel (FIG. 1; paragraph [0026] – [0033]; touch gesture inputs are detected on control panel 101 via control groove 102)
execute touch interpretation logic to determine one or more characteristics of the touch gesture and map the one or more characteristics to a selected scene of the plurality of scenes (FIG. 1; paragraph [0025] – [0028], [0039], [0040]; Table 1; microprocessor interprets touch gestures applied by a user to detect taps and flick inputs.  An analysis of a characteristics of a touch gesture may include determining: type of touch [tap vs. flick], location [bottom vs top], direction [flick upwards], and distance [flick vs. swipe] of a user’s applied touch gesture.  These characteristics are analyzed by microprocessor [implicitly by some form of logic] to determine what input gesture, such as a tap or a flick up, has been applied.  As set forth above, different input gestures correspond to different “scenes”.  Accordingly, when a user applies a gesture that matches a particular scene, the microprocessor determines the characteristics of the tough gesture and maps the characteristics to a matching “scene” to select a scene that corresponds to the touch gesture), wherein mapping the one or more characteristics of the touch input to the selected scenes includes control an operational aspect of each device of the set of devices in accordance with the selected scene (FIG. 1; paragraph [0025] – [0028], [0039], [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn lights 110 and 115 on/off, and to adjust lights 110 and 115 to a preset dimming level.  For example, when a user flicks up on control groove 102, the microprocessor detects this [second particular] touch gesture, recognizes it as corresponding to a flick up gesture, and automatically controls lights 110 and 115 to be turned on or adjusted to a preset dimming level [operational aspect]).
Emigh fails to explicitly disclose: the exterior panel comprising a touch groove and a surrounding region that surrounds the touch groove; wherein the mapping the one or more characteristics of the touch input to the selected scene includes a determination as to whether the touch gesture is performed on the touch groove or on the surrounding region of the exterior panel.
However, O’Keeffe teaches: the exterior panel comprising a touch groove and a surrounding region that surrounds the touch groove (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region] that surrounds the touch sensitive user surface 140 [groove region]);
wherein the mapping the one or more characteristics of the touch input to the selected scene includes a determination as to whether the touch gesture is performed on the touch groove or on the surrounding region of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; a tap gesture may be applied to faceplate 170 [surrounding region] to turn the device [lights] on [first scene].  A touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming [second scene].  A tap gesture may be applied to faceplate 170 [surrounding region] to turn the device [lights] off [third scene].  Accordingly, a “scene” is determined based on whether the touch gesture is applied touch sensitive surface 140 [groove region] or faceplate 170 [surrounding region] as well as characteristics of the touch inputs [tap or swipe]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results.  Specifically, the teachings of a wall-mounted home control device with an exterior panel having a touch groove for detecting touch gestures corresponding to a plurality of scenes where touch gestures cause a plurality of lights to turn on [first scene], a dim at a preset level [second scene], and turn off [third scene] based on characteristics of the touch input [e.g., flick vs. tap, location, etc.], as taught by Emigh, are known.  Additionally, the teachings of a wall-mounted touch sensitive control light switch with an exterior panel having a faceplate region surrounding the touch sensitive surface region that receives a tap input to turn the lights on/off [first and third scenes] and a touch region that receives a swipe gesture input to dim lights [second scene], as taught by O’Keeffe, are known as well.  The combination of the known teachings of Emigh and O’Keeffe would yield the predictable results of a wall-mounted home control device with an exterior panel having a touch groove and a faceplate region for detecting touch gestures corresponding to a plurality of scenes where a first touch gesture [tap] applied to a faceplate causes a plurality of lights to turn on [first scene], a second touch gesture [flick] applied to a faceplate causes a plurality of lights to dim to a preset level [second scene], and a third touch gesture [tap] applied to a faceplate causes a plurality of lights to turn off [third scene] based on characteristics of the touch input [e.g., flick vs. tap, location, etc.].  In other words, it would have been obvious to incorporate the touch-sensitive faceplate that can receive touch gesture inputs to turn lights on and off, as disclosed by O’Keeffe, into the device of Emigh to provide additional input area(s) on which to apply touch input gestures to select scenes and to more easily differentiate tap vs. flick gestures by location.  Such a modification merely requires including additional touch electrodes and corresponding logic in the device of Emigh in an area surrounding touch groove to implement the disclosed functionality of O’Keeffe.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield the aforementioned predictable results.
Regarding claim 2, Emigh teaches: wherein the exterior panel is display-less (FIG. 1; paragraph [0017]; home device controller 100 does not have a display).
Regarding claim 3, the combination of Emigh and O’Keeffe teaches: wherein the control module is configured to detect touch input provided on the touch groove (Emigh; FIG. 1; paragraph [0018]; touch inputs are detected on touch control groove 102.  O’Keeffe; FIG. 5B; paragraph [0090]; touch inputs are detected on touch sensitive surface 140 [groove region]) and the surrounding region of the exterior panel (O’Keeffe; FIG. 5B; paragraph [0090]; touch inputs are detected on faceplate 170 [surrounding region]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 4, Emigh fails to explicitly disclose: wherein the control module is configured to detect touch inputs provided at any location over at least a portion of the exterior panel.
However, O’Keeffe teaches: wherein the control module is configured to detect touch inputs provided at any location over at least a portion of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region].  A touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming.  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off.  Accordingly, a touch input is detectable at any location over at least a substantial portion of the exterior panel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 5, Emigh teaches: wherein the control device is wall-mountable (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall) with the exterior panel forming a faceplate when the control device is mounted (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102 is a forward-facing layer of home device controller 100 that constitutes a faceplate).
Regarding claim 7, Emigh teaches: wherein the control module is configured to partition the surrounding region of the exterior panel into multiple sub-regions, and wherein the control module is further configured to interpret the touch gesture based at least in part on a determination of a sub-region of the multiple sub-regions where the touch gesture is detected (FIG. 2; paragraphs [0039] – [0041], [0047]; Table 1; home device controller 100 may be implemented as home device controller 200.  Home device controller 200 includes multiple touch control grooves 203 – 205 and touch screen 202 that can function as a touch control groove [sub-regions].  Each touch control groove 202 – 205 can be programmed to automatically turn on corresponding device(s) at a preset level with a flick up gesture [scene].  Please see claim 1 above for more specificity).
Regarding claim 8, Emigh teaches: wherein the control module determines the one or more characteristics of the touch gesture based on one or more attributes of sensor signals of the sensor layer (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various characteristics / attributes including direction of movement [flick / swipe going up / down], length of movement [flick vs. swipe], speed [velocity or acceleration], etc.).
Regarding claim 9, Emigh teaches: wherein the determined one or more characteristics of the touch gesture include (i) a direction of the movement, (ii) a length of the movement, (iii) a linear path or shape of the touch gesture, (iv) a duration of the touch gesture, (v) a time interval between discrete touches of the touch gesture, or (vi) a velocity or acceleration of movement of the touch gesture (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various characteristics including direction of movement [flick / swipe going up / down], length of movement [flick vs. swipe], speed [velocity or acceleration], etc.).
Regarding claim 11, Emigh teaches: wherein the control module controls the operational aspect of at least one device of the plurality of devices by implementing switching operations on a power supply line for the at least one device, to cause the at least one device to implement a corresponding setting in accordance with the selected scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  This gesture to implement the preset level [setting] of the scene switches power from an off state to an on state at the preset level).
Regarding claim 12, Emigh teaches: wherein the control module controls the operational aspect of at least one device of the plurality of devices by transmitting a command operation to the at least one device, the command operation causing the at least one device to implement a corresponding setting in accordance with the selected scene (FIG. 1; paragraph [0025], [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  When the device(s) are lights, this gesture generates a lighting control command which causes the lights 110 / 115 to turn on to the preset level).
Regarding claim 13, Emigh teaches: wherein the control module transmits the command operation wirelessly to the at least one device (FIG. 1; paragraphs [0024], [0039], [0040]; home device controller 100 transmits control commands to connected devices wirelessly).
Emigh fails to explicitly disclose: further comprising a wireless transceiver.
However, Emigh inherently requires a wireless transmitter in order to transmit control commands wirelessly as described.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Emigh as to the type of wireless transmitter is being utilized to incorporate a well-known and conventional wireless transceiver.  Such a modification merely fills in the gaps of Emigh using well-known and conventional technology that is implicitly included in Emigh’s disclosure.
Regarding claim 14, Emigh teaches: wherein the control module transmits the command operation wirelessly to an intermediate device, and wherein the intermediary device transmits the command operation to the at least one device to cause the at least one device to implement a corresponding operational setting based on the command operation (FIGS. 1, 3; paragraphs [0024], [0039], [0040], [0055]; home device controller 100 transmits control commands to connected devices wirelessly via a server or third-party intermediary communication module).
Emigh fails to explicitly disclose: further comprising a wireless transceiver.
However, Emigh inherently requires a wireless transmitter in order to transmit control commands wirelessly as described.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Emigh as to the type of wireless transmitter is being utilized to incorporate a well-known and conventional wireless transceiver.  Such a modification merely fills in the gaps of Emigh using well-known and conventional technology that is implicitly included in Emigh’s disclosure.
Regarding claim 15, Emigh teaches: a base assembly for a wall-mountable control device (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall), the base assembly comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board), the control module being operable to control a plurality of devices (FIG. 1; paragraphs [0039] – [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off and adjust level settings for devices.  Specifically, home device controller 100 may control a plurality of devices at the same time.  For example, a touch input gesture applied to home device controller 100 may control the on/off or dimming level of lights 110 and 115) configurable to present a plurality of scenes, wherein each scene in the plurality of scenes is associated with respective operational settings for the plurality of devices and a particular touch gesture detectable by the sensor layer (FIG. 1; paragraphs [0039] – [0040]; Table 1; as set forth above, home device controller 100 interprets touch gesture inputs to control the on/off state or dimming level of lights 110 and 115.  A first scene may be activated in response to a tap gesture [first particular touch gesture] detected by the “sensor layer” that causes lights 110 and 115 to be turned on [first operational setting].  Logically, toggling lights to an on state would result in lights emitting a maximum amount of light.  A second scene may be activated in response to a flick up gesture [second particular touch gesture] detected by the “sensor layer” that causes lights 110 and 115 to be turned on or adjusted to a preset dimming level [second operational setting] which is less than a maximum emission level.  A third scene may be activated in response to be another tap gesture [third particular touch gesture] detected by the “sensor layer” that causes lights 110 and 115 to be turned off [third operational setting].  Accordingly, each “scene” corresponds to a particular touch gesture and an operational setting of lights 110 and 115);
wherein the sensor layer is positioned within a threshold proximity to an exterior panel assembled onto the base assembly upon installation of the base assembly (FIG. 1; paragraphs [0017], [0018], [0022]; touch gesture inputs are detected by capacitive touch sensors through a forward-facing layer of home device controller 100, such as plastic.  Capacitive touch sensors require a user’s finger to be brought within close enough proximity so as to generate a change in capacitance to detect touch inputs.  The forward-facing layer be disposed only 2 mm [threshold proximity] apart from the capacitive touch sensors in order to have optimal sensitivity when detecting touch gesture inputs);
wherein the control module is configured to:
detect a touch gesture performed on the exterior panel (FIG. 1; paragraph [0026] – [0033]; touch gesture inputs are detected on control panel 101 via control groove 102)
execute touch interpretation logic to determine one or more characteristics of the touch gesture performed on the exterior panel and map the one or more characteristics to a selected scene of the plurality of scenes (FIG. 1; paragraph [0025] – [0028], [0039], [0040]; Table 1; microprocessor interprets touch gestures applied by a user to detect taps and flick inputs.  An analysis of a characteristics of a touch gesture may include determining: type of touch [tap vs. flick], location [bottom vs top], direction [flick upwards], and distance [flick vs. swipe] of a user’s applied touch gesture.  These characteristics are analyzed by microprocessor [implicitly by some form of logic] to determine what input gesture, such as a tap or a flick up, has been applied.  As set forth above, different input gestures correspond to different “scenes”.  Accordingly, when a user applies a gesture that matches a particular scene, the microprocessor determines the characteristics of the tough gesture and maps the characteristics to a matching “scene” to select a scene that corresponds to the touch gesture), wherein mapping the one or more characteristics of the touch input to the selected scenes includes control an operational aspect of each device of the set of devices in accordance with the selected scene (FIG. 1; paragraph [0025] – [0028], [0039], [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn lights 110 and 115 on/off, and to adjust lights 110 and 115 to a preset dimming level.  For example, when a user flicks up on control groove 102, the microprocessor detects this [second particular] touch gesture, recognizes it as corresponding to a flick up gesture, and automatically controls lights 110 and 115 to be turned on or adjusted to a preset dimming level [operational aspect]).
Emigh fails to explicitly disclose: wherein the exterior panel comprises a touch groove and a surrounding region that surrounds the touch groove; wherein the mapping the one or more characteristics of the touch input to the selected scene includes a determination as to whether the touch gesture is performed on the touch groove or on the surrounding region of the exterior panel.
However, O’Keeffe teaches: wherein the exterior panel comprises a touch groove and a surrounding region that surrounds the touch groove (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region] that surrounds the touch sensitive user surface 140 [groove region]);
wherein the mapping the one or more characteristics of the touch input to the selected scene includes a determination as to whether the touch gesture is performed on the touch groove or on the surrounding region of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; a touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming [first scene].  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off [second scene].  Accordingly, a determination as to whether a touch input is applied touch sensitive surface 140 [groove region] or faceplate 170 [surrounding region] as well as characteristics of the touch inputs [tap or swipe] are used in combination to determine a particular “scene”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626